Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-16 and 20-26 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Johnson et al. (US Patent No. US 5954642 A and Johnson hereinafter)
Regarding Claim 8, Johnson discloses (figs. 1-12 and 50) a head-mounted display comprising: 
a front (front of the display); a back (back of the display); 
a first member (74) extending between the front and the back, the first member being adjustable in length via an actuation of a first rotatable actuator (90, col 7, lines 5-10); 
a second member (72) extending between the front and the back, the second member being adjustable in length via an actuation of a second rotatable actuator (fig.3); and 


Regarding Claim 9, Johnson discloses (figs. 1-12 and 50) the head-mounted display of claim 8, wherein: the first member is disposed along a top of the head-mounted display; the second member is disposed along a first side of the head-mounted display; and the third member is disposed along a second side of the head-mounted display, the second side being opposite the first side (shows in fig.3).  

Regarding Claim 10, Johnson discloses (figs. 1-12 and 50) the head-mounted display of claim 8, wherein at least one of: 
the first member includes first adjustable elements (93, col 7, lines 5-10) extending along a portion of a length of the first member, the first adjustable elements being operable to engage the first rotatable actuator; the second member includes second adjustable elements extending along a portion of a length of the second member, the second adjustable elements being operable to engage the second rotatable actuator (col 7, line 5-10 and fig.3); or the third member includes third adjustable elements extending along a portion of a length of the third member, the third adjustable elements being operable to engage the second rotatable actuator.  

Regarding Claim 11, Johnson discloses (figs. 1-12 and 50) the head-mounted display of claim 10, wherein at least one of the first adjustable elements, the second adjustable 

Regarding Claim 12, Johnson discloses (figs. 1-12 and 50) the head-mounted display of claim 8, further comprising a sleeve (not labeled, the sleeve extends from the back pf the head mounted display, fig.3) extending from the back of the head-mounted display, the sleeve including a channel (see the channel at the top end of the sleeve through which 89 is disposed, fig.3) configured to receive the first member, and wherein the first member telescopically extends from or retracts into the sleeve via the actuation of the first rotatable actuator (fig. 3, col 7 and lines 5-10). 
 
Regarding Claim 13, Johnson discloses (figs. 1-12 and 50) the head-mounted display of claim 12, wherein the first rotatable actuator couples to the sleeve and extends through at least a portion of the sleeve to engage the first member (shows in fig.3). 
 
Regarding Claim 14, Johnson discloses (figs. 1-12 and 50) the head-mounted display of claim 12, wherein: the front of the head-mounted display includes a display; and the first member includes a first end (76) coupled to a top of the display and a second end (77) disposed within the sleeve.  

Regarding Claim 15, Johnson discloses (figs. 1-12 and 50) the head-mounted display of claim 14, wherein: the second member includes a first end (leftmost end of second member) pivotably coupled to a first side of the display and a second end operably 

Regarding Claim 16, Johnson discloses (figs. 1-12 and 50) the head-mounted display of claim 8, further comprising a pad (96’) coupled to the first member.  
 
Regarding Claim 20, Johnson discloses (figs. 1-12 and 50) a wearable display, comprising: a front (front of the display); a back (back of the display); a first actuator (93); a second actuator (83); 
a first member (74) extending from the front towards the back and engaging with the first actuator (fig.3); 
a second member (portion of 72) extending from the front towards the back and engaging with the second actuator (fig. 3); and 
a third member (portion of 72)extending from the front towards the back and engaging with the second actuator (fig.3).  

Regarding Claim 21, Johnson discloses (figs. 1-12 and 50) the wearable display of claim 20, wherein: the first actuator is engageable with the first member along a portion of a length of the first member (col 7, lines 5-10); the second actuator is engageable with the second member along a portion of a length of the second member; and the second actuator is engageable with the third member along a portion of a length of the third member (fig.6, lines 60-67).  

Regarding Claim 22, Johnson discloses (figs. 1-12 and 50) the wearable display of claim 20, wherein: the first actuator is actuatable to engage with the first member at different positions along a length of the first member (fig. 3 and col 7, lines 5-10); the second actuator is actuatable to engage with the second member at different positions along a length of the second member; and the second actuator is actuatable to engage with the second member at different positions along a length of the third member (col 6, lines 60-66).  

Regarding Claim 23, Johnson discloses (figs. 1-12 and 50) the wearable display of claim 20, wherein: the wearable display is configured to increase a gap distance between the front and the back via actuating the first actuator in a first direction and actuating the second actuator in a second direction (col 7, lines 5-10); and the wearable display is configured to decrease the gap distance between the front and the back via actuating the first actuator in a third direction and actuating the second actuator in a fourth direction (col 6, lines 60-65).  

Regarding Claim 24, Johnson discloses (figs. 1-12 and 50) the wearable display of claim 20, wherein at least one of the first actuator comprises a first rotatable knob (91’); the second actuator (83’) comprises a second rotatable knob; the first member comprises at least one of slots, notches, tabs, or teeth that operably engage with the first rotatable knob; the second member comprises at least one of slots, notches, tabs, or teeth that operably engage with the second rotatable knob (col 6, lines 59-63); or the 

Regarding Claim 25, Johnson discloses (figs. 1-12 and 50) the wearable display of claim 20, wherein: the first actuator is located at a top of the wearable display; and the second actuator is located at the back of the wearable display (shows in fig.3). 
 
Regarding Claim 26, Johnson discloses (figs. 1-12 and 50) the wearable display of claim 20, further comprising a sleeve (not labeled, extends sleeve top portion of the rear through which 89 enters, fig.3) extending from the back of the wearable display, the sleeve including a channel, and wherein the first member engages with the first actuator within the channel (fig.3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al in view of Bassett et al (US Patent No.  5321416 A and Bassett hereinafter)
Regarding Claim 1, Johnson discloses (figs. 1-12 and 50) a head-mounted display comprising: a front including a display (60); a back including a housing  (including 76, 80,90 and 82) and a rear actuator (83) coupled to the housing; a sleeve (not labeled , top portion of the housing through which 89 enters) coupled to the housing and extending from the housing in a direction towards the front of the head-mounted display, the sleeve including an opening (opening at the top end of the sleeve) and a top actuator (91); a first member (74) extending between the front of the head-mounted display and the back of the head-mounted display (col 6, lines 45-50), the first member including: a first end coupled to a top of the display; a second end disposed through the opening and within the sleeve; one or more slots (89) extending along a portion of a length of the first member and operably engaging with the top actuator; and
and a second member (portion of 72) coupled to a first side of the display and extending between the front of the head-mounted display and the back of the head-mounted display (fig.3); and a third member (portion of 72) coupled to a second side of the display and extending between the front of the head-mounted display and the back of the head-mounted display (fig.3)
Johnson does not explicitly disclose the second member including one or more slots extending along a portion of a length of the second member and operably engaging with the rear actuator; and the third member including one or more slots extending along a portion of a length of the third member and operably engaging with the rear actuator.  

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a second member including one or more slots extending along a portion of a length of the second member and operably engaging with the rear actuator; and the third member including one or more slots extending along a portion of a length of the third member and operably engaging with the rear actuator of Bassett to device of Johnson in order to allow the user to adjust the display to be more comfortable.

Regarding Claim 2, Johnson/ Bassett discloses the head-mounted display of claim 1. Bassett further teaches (fig.3) wherein at least one of the top actuator or the rear actuator comprises a rotatable knob having gears (83), and wherein: the gears of the top actuator are operable to engage the one or more slots extending along the portion of the length of the first member; the gears of the rear actuator are operable to engage the one or more slots extending along the portion of the length of the second member; and the gears of the rear actuator are operable to engage the one or more slots extending along the portion of the length of the third member (shows in fig.3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rear actuator comprises a rotatable knob having gears 

Regarding Claim 3, Johnson/ Bassett discloses the head-mounted display of claim 1. Johnson further teaches actuating the top actuator in a first direction increases a gap distance interposed between the front of the head-mounted display and the back of the head-mounted display (element 90 includes 93 operable to move/lock 89 into particular position) ; actuating the top actuator in a second direction decreases the gap distance interposed between the front of the head-mounted display and the back of the head- mounted display; actuating the rear actuator in a third direction increases the gap distance interposed between the front of the head-mounted display and the back of the head- mounted display (adjustment mechanism 82 includes with knob 83’ and col 6, lines 59-60); and actuating the rear actuator in a fourth direction decreases the gap distance interposed between the front of the head-mounted display and the back of the head- mounted display (col 6, lines 59-60). 
 
Regarding Claim 4, Johnson/ Bassett discloses the head-mounted display of claim 1. Johnson further teaches (fig.4) the second member pivotably couples to the first side of the display (via 65); and the third member pivotably couples to the second side of the display (via 65).  




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al in view of Bassett et al and further in view of Wen et al (US Pub No. 2018/0295733 A1 and Wen hereinafter)
Regarding Claim 5, Johnson/ Bassett the head-mounted display of claim 1.  Johnson/ Bassett does not explicitly disclose comprising a harness pivotably coupled to the housing. However, Wen teaches (fig. 3) a harness (130) pivotably coupled to the housing (120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a harness pivotably coupled to the housing of Wen to device of Johnson/ Bassett in order to provide a rear adjustable fixing assembly in contact with an occipital bone of the user's head. 
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al in view of Bassett et al and further in view of Guo et al (US Patent No. 9964770 B2 and Guo hereinafter)
Regarding Claim 7, Johnson/ Bassett the head-mounted display of claim 1.  Johnson/ Bassett does not explicitly disclose a flexible printed circuit (FPC) extending from the front to the back, wherein the FPC is disposed through the sleeve, the FPC including a service loop disposed within an interior the sleeve. However, Guo teaches (fig.1) a flexible printed circuit (FPC) (40) extending from the front to the back, wherein the FPC is disposed through the sleeve, the FPC including a service loop disposed within an interior the sleeve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flexible printed circuit .

 Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al in view of Wen et al 
Regarding Claim 17, Johnson discloses the head-mounted display of claim 8. Johnson does not explicitly disclose a strut extending from the back, the strut having a first end pivotably coupled to the back and a second end; and a harness pivotably coupled to the second end of the strut. However, Wen teaches (fig. 3) a strut (150) extending from the back, the strut having a first end pivotably coupled to the back and a second end; and a harness (130) pivotably coupled to the second end of the strut. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a harness pivotably coupled to the housing of Wen to device of Johnson in order to provide a rear adjustable fixing assembly in contact with an occipital bone of the user's head.  

Regarding Claim 27, Johnson discloses the wearable display of claim 20. Johnson does not explicitly disclose a housing disposed at the back; a strut pivotably coupled to the housing and extending from the housing; and a support pivotably coupled to the strut, the support being configured to engage a head of a user when the wearable display is worn by the user. However, Wen teaches (fig. 3) a housing (120) disposed at the back; a strut (150) pivotably coupled to the housing and extending from the housing; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a harness pivotably coupled to the housing of Wen to device of Johnson in order to provide a rear adjustable fixing assembly in contact with an occipital bone of the user's head.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al in view of Guo et al 
Regarding Claim 19, Johnson discloses the head-mounted display of claim 8. Johnson does not explicitly disclose a sleeve including a first end and a second end; and a flexible printed circuit (FPC) extending from the front to the back, the FPC disposed through the first end and the second end of the sleeve, the FPC including a service loop disposed within an interior the sleeve, between the first end and the second end. However, Guo teaches (fig.1) a sleeve (30) including a first end and a second end; and a flexible printed circuit (FPC) extending from the front to the back, the FPC disposed through the first end and the second end of the sleeve, the FPC including a service loop disposed within an interior the sleeve, between the first end and the second end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flexible printed circuit (FPC) extending from the front to the back of Guo to device of Johnson in order to provide connection to the audio and video.


Allowable Subject Matter
Claims 6, 18 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841